USCA11 Case: 20-14366      Date Filed: 10/21/2021   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14366
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CHERYL SINGLETON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
           D.C. Docket No. 1:15-cr-00443-SCJ-RDC-1
                   ____________________
USCA11 Case: 20-14366            Date Filed: 10/21/2021         Page: 2 of 9




2                         Opinion of the Court                      20-14366


Before JORDAN, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       Cheryl Singleton is a federal prisoner serving a 150-month
sentence for wire fraud. After serving approximately one third of
her sentence, Singleton filed a motion to reduce her term of impris-
onment to time served under the so-called “compassionate release”
statute, 18 U.S.C. § 3582(c)(1)(A). The district court found that Sin-
gleton did not meet the statutory criteria for compassionate release
and denied her motion. Singleton now appeals.
        The government has moved for summary affirmance of the
district court’s order. Summary disposition is appropriate where
“the position of one of the parties is clearly right as a matter of law
so that there can be no substantial question as to the outcome of
the case, or where, as is more frequently the case, the appeal is friv-
olous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
Cir. 1969). 1 Because the issues on appeal are easily resolved by
straightforward application of the relevant statute, policy state-
ment, and existing precedents, we grant the government’s motion
and affirm the district court’s denial of Singleton’s motion for com-
passionate release.



1We are bound by decisions of the former Fifth Circuit handed down before
October 1, 1981. See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).
USCA11 Case: 20-14366            Date Filed: 10/21/2021       Page: 3 of 9




20-14366                  Opinion of the Court                             3

                                     I.
        The compassionate release statute authorizes a district court
to reduce a sentence of imprisonment, after considering the rele-
vant sentencing factors in 18 U.S.C. § 3553(a), if it finds (as relevant
here) that “extraordinary and compelling reasons” for the defend-
ant’s early release exist and “that such a reduction is consistent with
applicable policy statements issued by the Sentencing Commis-
sion.” 18 U.S.C. § 3582(c)(1)(A)(i). The applicable Sentencing
Commission policy statement is set out in U.S. Sentencing Guide-
lines § 1B1.13. United States v. Bryant, 996 F.3d 1243, 1248 (11th
Cir. 2021). The commentary to § 1B1.13 establishes four categories
of circumstances in which “extraordinary and compelling reasons”
for a sentence reduction exist: (1) qualifying medical conditions, (2)
advanced age, (3) family circumstances, and (4) other circum-
stances determined by the Director of the Bureau of Prisons to be
extraordinary and compelling. U.S.S.G. § 1B1.13 cmt. n.1. The
policy statement also requires the district court to find that the “de-
fendant is not a danger to the safety of any other person or to the
community” before granting a motion for compassionate release.
Id. § 1B1.13(2).
       On appeal, Singleton argues that the district court erred in
finding that she was not eligible for compassionate release under
§ 3582(c)(1)(A)(i). 2 More specifically, she argues that the district

2The parties also dispute whether the district court found that Singleton had
exhausted her administrative remedies as required by § 3582(c)(1)(A). The
question is not a jurisdictional one, however, and because we conclude that
USCA11 Case: 20-14366             Date Filed: 10/21/2021         Page: 4 of 9




4                          Opinion of the Court                      20-14366

court erred in applying § 1B1.13 to determine whether her medical
conditions constitute an extraordinary and compelling reason for
compassionate release. She also argues, contrary to our recent
precedent, that the district court had the authority to grant her mo-
tion under the policy statement’s catch-all provision based on its
consideration of her medical conditions in combination with a
number of other factors, including her efforts to rehabilitate herself
in prison. She contends that the district court should have deter-
mined that she was eligible for compassionate release based on her
medical conditions and then proceeded to consider the applicable
§ 3553(a) sentencing factors. Her arguments are foreclosed by our
recent precedents.
                                      II.
       We review a district court’s determination about a defend-
ant’s eligibility for a sentence reduction under § 3582(c) de novo.
Bryant, 996 F.3d at 1251. We review a district court’s ruling on an
eligible defendant’s motion for compassionate release for an abuse
of discretion. Id.
                                      A.
      We first address Singleton’s argument that the district court
erred by considering whether her medical conditions qualified as
“extraordinary and compelling” reasons for her release under the

the district court did not err in its alternative finding that Singleton was not
eligible for compassionate release, we need not reach it. See United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021).
USCA11 Case: 20-14366        Date Filed: 10/21/2021    Page: 5 of 9




20-14366               Opinion of the Court                       5

criteria set out in § 1B1.13. In United States v. Bryant, we consid-
ered whether the 2018 amendment to § 3582(c)(1)(A) rendered
§ 1B1.13 obsolete for motions filed by prisoners pursuant to the
statute’s new provisions. 996 F.3d 1243, 1252–62 (11th Cir. 2021).
We concluded that “1B1.13 is an applicable policy statement that
governs all motions under Section 3582(c)(1)(A). Accordingly, dis-
trict courts may not reduce a sentence under Section 3582(c)(1)(A)
unless a reduction would be consistent with 1B1.13.” Id. at 1262.
       We also concluded, contrary to Singleton’s argument here,
that district courts are not authorized to determine whether cir-
cumstances other than those specifically listed in the application
notes to § 1B1.13 qualify as “extraordinary and compelling reasons”
under the policy statement’s “catch-all” provision. Id. at 1262–64.
The catch-all provision allows for a determination “by the Director
of the Bureau of Prisons” that “there exists in the defendant’s case
an extraordinary and compelling reason other than, or in combina-
tion with, the reasons described in subdivisions (A) through (C).”
U.S.S.G. § 1B1.13, cmt. n.1(D). As we explained in Bryant, we “can-
not replace the phrase ‘[a]s determined by the Director of the
[BOP]’ with ‘as determined by a district court.’” 996 F.3d at 1263
(alterations in the original).
                                B.
        We next address Singleton’s argument that even if the dis-
trict court was constrained by § 1B1.13 in considering her motion,
her medical conditions qualify as “extraordinary and compelling
reasons” for her release as that term is defined in the policy
USCA11 Case: 20-14366              Date Filed: 10/21/2021          Page: 6 of 9




6                           Opinion of the Court                        20-14366

statement. Under the policy statement, a defendant’s medical con-
ditions qualify as extraordinary and compelling reasons for a sen-
tence reduction if she is suffering from (1) a terminal illness, or (2) a
serious physical or medical condition, functional or cognitive im-
pairment, or deteriorating health due to aging, which “substan-
tially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which
he or she is not expected to recover.” Id. cmt. n.1(A).
       In the district court, Singleton identified her hypertension
and ulcerative colitis as the conditions that warranted her release,
arguing that they increased her susceptibility to COVID-19 and her
risk of serious illness or death from the virus. On appeal, she fo-
cuses on her hypertension, pointing out that Justice Department
“internal guidance” directs the government to concede that de-
fendants who have certain specified medical conditions that signif-
icantly increase their vulnerability to COVID-19 can establish that
extraordinary and compelling reasons for early release exist—
though notably, ordinary hypertension is not on the list of medical
conditions she cites. 3



3For the first time on appeal, Singleton argues that she has additional medical
conditions, including borderline obesity and sickle cell trait, which she con-
tends further increase her risk of serious illness or death if she were to contract
COVID-19. We decline to consider those arguments because Singleton failed
to raise them in the district court. See Access Now, Inc. v. Sw. Airlines Co.,
385 F.3d 1324, 1331 (11th Cir. 2004).
USCA11 Case: 20-14366         Date Filed: 10/21/2021      Page: 7 of 9




20-14366                Opinion of the Court                          7

       Singleton argues that her hypertension qualifies as an “ex-
traordinary and compelling” reason within the meaning of the stat-
ute because the CDC “has said” that it “places her at increased risk
of severe illness or death due to COVID-19.” In fact, the CDC web-
site currently states that “heart conditions such as heart failure, cor-
onary artery disease, cardiomyopathies, and possibly high blood
pressure (hypertension) can make you more likely to get severely
ill from COVID-19.” People with Certain Medical Conditions,
CDC (updated August 20, 2021), (first emphasis added, second em-
phasis in the original) https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-condi-
tions.html (last visited Oct. 15, 2021). The CDC website also indi-
cates that hypertension is very common among Americans. See
Facts About Hypertension, CDC, (stating that “[n]early half of
adults in the United States” have high blood pressure)
https://www.cdc.gov/bloodpressure/facts.htm (last visited Sept.
1, 2021).
       In any event, Singleton has not demonstrated that either of
her medical conditions “substantially diminishes” her ability “to
provide self-care” in prison. The fact that Singleton has a common
ailment that could “possibly” make her risk of serious illness “more
likely” if she contracts COVID-19 simply is not the kind of debili-
tating condition that meets the policy-statement definition of an
extraordinary and compelling reason for early release from prison.
See United States v. Harris, 989 F.3d 908, 912 (11th Cir. 2021).
USCA11 Case: 20-14366         Date Filed: 10/21/2021    Page: 8 of 9




8                      Opinion of the Court                 20-14366

                                 C.
       Last, we turn to Singleton’s argument that the district court
should have considered the sentencing factors in 18 U.S.C.
§ 3553(a), which she contends weighed in favor of a reduction in
her sentence of imprisonment. According to the plain terms of the
statute, a district court may not reduce a prisoner’s term of impris-
onment under § 3582(c)(1)(A)(i) unless three prerequisites for relief
are met: (1) extraordinary and compelling reasons exist justifying
a sentence reduction, (2) the defendant’s early release would be
consistent with § 1B1.13, and (3) the § 3553(a) sentencing factors
weigh in favor of release. United States v. Tinker, ___ F.4th ___,
2021 WL 4434621 at *2 (11th Cir. Sept. 28, 2021). Because all three
conditions are necessary, “the absence of even one would foreclose
a sentence reduction.” Id. This means that “if the district court
finds that no extraordinary and compelling reason exists, then it
cannot reduce the inmate’s sentence—even if the § 3553(a) factors
favor doing so.” United States v. Giron, ___ F.4th ___, 2021 WL
4771621, at *3 (11th Cir. Oct. 13, 2021).
       It follows that when “denying a motion for compassionate
release, a district court need not analyze the § 3553(a) factors if it
finds either that no extraordinary and compelling reason exists or
that the defendant is a danger to the public.” Id. Accordingly, once
the district court here determined that Singleton had not demon-
strated “extraordinary and compelling reasons” for a sentence re-
duction, it was not required to analyze whether she met the other
USCA11 Case: 20-14366        Date Filed: 10/21/2021     Page: 9 of 9




20-14366               Opinion of the Court                        9

criteria for relief, including whether the § 3553(a) sentencing fac-
tors weighed in her favor.
                                III.
       We conclude that the government’s position on appeal is
“clearly right as a matter of law so that there can be no substantial
question as to the outcome of the case,” and we therefore GRANT
the government’s motion for summary disposition and AFFIRM
the district court’s order denying Singleton’s motion for compas-
sionate release. Groendyke Transp., Inc., 406 F.2d at 1162. The
government’s motion to stay the briefing schedule is DENIED as
moot.
      AFFIRMED.